Citation Nr: 1631055	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Northwest Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided on February 14, 2013 by private medical providers (emergency physicians and an imaging center).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to March 1962.

This matter arose before the Board of Veterans' Appeals (Board) from a June 2013 determination issued by a Department of Veterans Affairs Medical Center (VAMC) via the VISN Northwest Network Payment Center in Portland, Oregon in which payment or reimbursement of unauthorized medical expenses incurred at private medical providers on February 14, 2013 was denied.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement of unauthorized medical expenses stemming from medical treatment provided on February 14, 2013 by private medical providers (emergency physicians and an imaging center).  The claim was denied due to the fact that the Veteran in enrolled in Medicare Part A.  However, 38 U.S.C.A. § 1725, the statute authorizing reimbursement of unauthorized medical expenses in situations such as this case (where only part may have been paid by the Medicare program) was amended effective February 1, 2010.  Pub.L. No. 111-137, § 1(a),(b), 123 Stat. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would extinguish only part of a Veteran's liability.  Pub.L. No. 111-1376, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4); see also 38 C.F.R. § 17.1005.  Thus payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.  Also see Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016).

However, the current record does not contain any documentation of the bill for services presented by the private providers or any information as to how much of that bill was paid by Medicare.  Under the provisions of 38 C.F.R. § 1725(c)(4)(B), in any case in which a third party, such as Medicare, is financially responsible for part of the Veteran's emergency treatment expenses, the Secretary of VA shall be the secondary payer.  Therefore, adequate verification of the original bill and the remaining amount must be obtained upon remand.

Moreover, another requirement for reimbursement pursuant to 38 U.S.C.A. § 1725 is that the Veteran be enrolled in the VA health care system and have received care at a VA facility within the previous 24 months.  See 38 U.S.C.A. § 1725(b).  The record as it is currently before the Board does not include evidence as to whether the Veteran meets this requirement.  As such, a remand is required to determine if the Veteran was enrolled in the VA health care system at the time of the unauthorized medical expenses, and whether she had received care at a VA medical facility in the prior 24 months.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all relevant billing and payment statements pertaining to the February 14, 2013 emergency treatment should be obtained from the private facility, after obtaining all appropriate authorizations from the Veteran.

2.  Clarify whether the Veteran was enrolled in the VA health care system and received care at a VA medical facility within the 24 months prior to the incurrence of the unauthorized medical expenses in February 2013.  A written statement addressing the Veteran's enrollment status and receipt of VA treatment must be associated with the claims folder.

3.  After undertaking any additional development deemed necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record, with consideration of 38 U.S.C.A. § 1725, as construed by Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




